McDONALD, Chief Justice.
Appellant gave notice of appeal from an adverse judgment rendered by County Court at Law No. 2, of Dallas County, and caused Transcript and Statement of Facts to be filed on 25 May 1962 in the Fifth Court of Civil Appeals. Such cause was transferred to this court by order of the Supreme Court of Texas.
Appellant has filed no brief nor requested additional time for filing same. See Rules 414, 415, Texas Rules of Civil Procedure.
Appeal is accordingly dismissed.
Dismissed.